Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered January 26, 2022 for the patent application 16/679,953.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted February 10, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Allowable Subject Matter

Claims 1 - 20 are allowed over prior art of record. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “adapting the first policy to a second policy 

	The following prior art references have been deemed most relevant to the allowed claim(s):

	The closest prior art Peter M. Karas et al. (Pub. # US 2003/0253320 A1) teaches according to the invention, a method for creating an electronic greeting card that references a gift is disclosed. In one step, a selection of the electronic greeting card is received from a sender of that greeting card. Identification of the gift is received. A code indicative of the gift is created, whereby the code facilitates retrieving information about the gift.  The code is embedded in the electronic greeting card.

The closest prior art Chaun P. Heywood (Pub.# US 2006/0325006 A1) teaches systems, methods, and machine-readable mediums are disclosed for administering loyalty programs. In one embodiment, the loyalty system comprises an interface to receive transaction information, the transaction information including a participant identifier identifying a participant in a loyalty program, and a rules data store including a reward rule having a reward calculation algorithm and an exclusion rule having at least one condition to exclude participants from accruing loyalty rewards based on one or more participant attributes. The system also includes logic to obtain the participant attributes, to evaluate the exclusion rule condition using the participant attributes, and if the participant is not excluded, to evaluate one or more conditions associated with the 

The arguments presented by the Applicant along with the combination of elements, such as, “monitoring, in a continuous manner after establishing the second policy, transactions of the second recipient account for the second qualifying transaction; and when the second qualifying transaction occurs according to the monitoring, and in an automated manner via a network-based server, performing a transfer of the second gift amount to the second recipient account.” The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John H. Holly/Primary Examiner, Art Unit 3696